Title: To Thomas Jefferson from Samuel Huntington, 6 March 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia March 6. 1781

I have been honored with your several Favors of the 8th, 17th, and 26th. Ulto., And have it now in my Power to inform you, that Monsr. Tilly with the small Squadron under his Command has left the Bay and arrived at New-Port the 24. Ulto, on his Passage having captured the Romulus, a 44 Gun Ship but pierced for 50, and carried her into Newport.
And you may daily expect a Reinforcement in the Bay both of Troops and Ships, Wind and Weather permitting; but this Should remain a Secret until they arrive.
The Delegates from Virginia it is presumed, will give your Excellency more particular Intelligence of this Reinforcement. I have the Honor to be with great respect Sir your Excellency’s most obedient Servant,

S. Huntington

